In a negligence action to recover damages for personal injuries, the parties cross-appeal from an order of the Supreme Court, Kings County, dated November 9, 1979, which granted defendant’s motion, pursuant to CPLR 4404, to set aside the jury’s verdict and directed a new trial unless plaintiff stipulate to accept a specified decreased damage award. Order reversed, with costs, motion denied and jury verdict reinstated. The jury’s verdict is supported by the record. Therefore, the trial court abused its discretion by granting defendant’s motion, inter alia, to set the verdict aside. Titone, J. P., Hangano, Hartuscello and Weinstein, JJ., concur.